Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Claim Interpretation
1.	The Examiner would like to draw the applicant's attention to the following points:
Claim 1:
The wording "sterile cover for a Mixed Reality (MR)3 device" is interpreted as functional language citing an intended use, meaning "sterile cover suitable for a Mixed Reality (MR) device". The Mixed Reality (MR) device is not part of the claimed apparatus and does not limit the scope of present claim 1. Similarly, the front side, the glass area and the headband side of the MR device do not limit the scope of present claim 1.
The first case is thus suitable for covering a front side of the MR device and suitable tor covering a glass area of the front side of the MR device.
The second case is suitable tor covering a headband side of the MR device and suitable for allowing a flexible adjustment of the headband side of the MR device within the second case.
As a result any cover comprising a first hard case with an embedded clear layer and a second stretchable case would fall within the scope of claim 1.
The term "sterile cover" without clearly defining the apparatus in terms of its technical features does not restrict the scope of the claim.
The terms "clear layer" and "stretchable" are relative and render the scope of the claim very broad. A large number of cases could be seen as either comprising a clear layer or being stretchable.
Claim 2:
The wording "sterile cover provided with provisions for accessing the physical controls of the MR device" is interpreted as meaning "sterile cover provided with provisions suitable for ". The Mixed Reality (MR) device is not part of the claimed apparatus and does not limit the scope of present claim 2.
It follows that the subject matter of present claim 2 refers to
The sterile cover (100) as claimed in claim 1, wherein each of the first case (102) and the second case (104) are provided with provisions/means suitable to allow access to the Mixed Reality (MR) device.
Any cover comprising two cases with holes would fall within the scope of present claim 2.
Claim 7:
The wording "sterile cover configured to match with a profile of a flip-up feature in the MR device" is interpreted as meaning "sterile cover suitable for ". The Mixed Reality (MR) device including the flip-up feature is not part of the claimed apparatus and does not limit the scope of present claim 7.
It follows that the subject matter of present claim 7 refers to
The sterile cover (100) as claimed in any one of claims 1 to 6, wherein the sterile cover (100) is suitable to match with a profile of a flip-up feature (108) in the MR device.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saladino (U.S. Patent Application Publication 20080250538 A1).

Regarding Claim 1, Saladino teaches a sterile (sterile covers for headset devices are well-known, see e.g. Hunt US 20090216070 A1 Fig 6 cover 90 par 0032) cover (100) for a Mixed Reality (MR) device (101), the sterile cover (100) comprising: 
a first case (102) (par 0037 Fig 2 combination of lens 11 and rigid encasement 12), arranged for covering a front side of the MR device (101), wherein the first case (102) comprises a hard case with an embedded clear layer (114) (par 0037 Fig 2 combination of lens [clear layer par 0037] 11 and rigid encasement 12) for covering a glass area of the front side of the MR device (101); and 
a second case (104) (par 0039 Fig 2 flexible outerband 13) arranged for covering a headband side of the MR device (101), and wherein the second case (104) comprises a stretchable case (par 0039 Fig 2 flexible outerband 13) for allowing a flexible adjustment of the headband side of the MR device (101) within the second case (104).

Regarding Claim 2, Saladino teaches the sterile cover (100) as claimed in claim 1, wherein each of the first case (102) and the second case (104) are provided with provisions for accessing one or more physical controls (112) integrated to the MR device (101) (par 0057 Fig 16 opening 15 allows in the second case access to structure underlying the second case; par 0054 Fig 13 openings 40 and 40a in the first case allow access to structure underlying the first case), and wherein the one or more physical controls (112) comprise one or more of a power button (112A), a volume control button (112B), an LED interface (112D), an audio interface (112C), a brightness control button (112E) (these controls are not limiting to cover suitable for allowing access).

Regarding Claim 3, Saladino teaches the sterile cover (100) as claimed in claim 1, wherein the first case (102) is configured with one of a transparent, a semi-transparent, and an opaque plastic moulded body (par 0037 Fig 1 first case is configured with plastic encasement 12 which is necessarily either transparent, semi-transparent, or opaque).

Regarding Claim 5, Saladino teaches the sterile cover (100) as claimed in claim 1, wherein the embedded clear layer (114) of the first case (102) (par 0037 Fig 2 lens [clear layer par 0037] 11) matches with a curvature of the glass area (sterile covers for headset devices which are sized and shaped to conform generally to the outer contour of the eyewear are well-known, see e.g. Hunt US 20090216070 A1 Fig 6 cover 90 par 0032) providing visibility (par 0001 providing visibility through a protective see-through section) through the glass area of the MR device (101), and wherein the embedded clear layer (114) comprises one of a clear plastic layer or a glass layer (par 0037 The lens 11 may be either a single layered lens or a dual layered lens of the type commonly used in a conventional ski goggle; such is well-known to include clear plastic, see e.g. Padovani US 20150272784 par 0047 Fig 3 plastic lens 103).

Regarding Claim 6, Saladino teaches the sterile cover (100) as claimed in claim 1, wherein the first case (102) comprises a rigid structure over an outer side of the first case (102) (par 0037 Fig 2 first case comprises rigid encasement 12 over an outer side of lens 11).

Regarding Claim 7, Saladino teaches the sterile cover (100) as claimed in claim 1, wherein the sterile cover (100) is configured to match with a profile of a flip-up feature (108) in the MR device (101) (par 0039 Fig 2 as Saladino’s cover comprises a flexible or stretchable outerband 13, it would be suitable for matching a profile of a flip-up feature (108) in the MR device (101)), and wherein the flip-up feature (108) enables switching between one of a direct view and a digitally superimposed view (The Mixed Reality (MR) device including the flip-up feature is not part of the claimed apparatus and does not limit the scope of present claim 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saladino (U.S. Patent Application Publication 20080250538 A1) in view of Altemare, Jr. (U.S. Patent Application 6019468 A, hereinafter “Altemare”).

Regarding Claim 4, Saladino teaches the sterile cover (100) as claimed in claim 1. However, Saladino appears not to expressly teach wherein the first case (102) comprises a clip-on feature to enable an attachment of the first case (102) to the MR device (101).
Altemare teaches wherein the first case (102) comprises a clip-on feature to enable an attachment of the first case (102) to the underlying structure (col 6 lines 5-58, Figs 6,9 the first case comprising combination of mask insert 58 and, col 7 lines 11-23, mask 80 includes a clip feature 60 to enable attachment of the first case to the underlying glasses 10,16,18).
Saladino and Altemare are analogous art as they each pertain to eyewear covers. It would have been obvious to a person of ordinary skill in the art to modify the cover of Saladino with the inclusion of the clip feature of Altemare. The motivation would have been in order to provide a cover easily separable from the under lying glasses structure (Altemare col 4 lines 51-59).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saladino (U.S. Patent Application Publication 20080250538 A1) in view of Jiang et al. (China Patent Application CN203428185U, hereinafter “Jiang”). 

Regarding Claim 8, Saladino teaches the sterile cover (100) as claimed in claim 1. However, Saladino appears not to expressly teach wherein the second case (104) comprises one of a silicon cover, a thin plastic cover with a zip-lock feature (110).
Jiang teaches a second case comprises one of a silicon cover, a thin plastic cover with a zip-lock feature (par 0008 the bag opening of the think plastic sterile bag is provided with a zipper for sealing the bag1 mouth).
Saladino and Jiang are analogous art as they each pertain to eyewear covers. It would have been obvious to a person of ordinary skill in the art to modify the cover of Saladino with the inclusion of the zip-lock feature of Jiang. The motivation would have been in order to provide a cover conveniently attachable to or separable from the under lying glasses (Jiang par 0004).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saladino (U.S. Patent Application Publication 20080250538 A1) in view of Hunt et al. (U.S. Patent Application Publication 20090216070 A1, hereinafter “Hunt”). 

Regarding Claim 9, Saladino teaches the sterile cover (100) as claimed in claim 1. However, Saladino appears not to expressly teach wherein the MR device (101) is a wearable head mounted device comprising one of a Microsoft HoloLens, or a Magic Leap.
Hunt teaches a sanitary cover for a headset device which is sized and shaped to conform generally to the outer contour of the headset (Fig 6 cover 90 par 0032), the headset comprising any portable, personal entertainment device for viewing video images.
Saladino and Hunt are analogous art as they each pertain to eyewear covers. It would have been obvious to a person of ordinary skill in the art to modify the cover of Saladino with the inclusion of the range of headsets of Hunt to conceive of wherein the MR device is a wearable head mounted device comprising one of a Microsoft HoloLens, or a Magic Leap. The motivation would have been in order to provide a relaxation headset with quality video and audio performance with a sanitary cover.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached at 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624